Motion for a stay granted on condition that the bond heretofore filed be increased to the sum of $1,000 and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 16, 1961, with notice of argument for February 28, 1961, said appeal to be argued or submitted when reached. The stay of eviction contained in the order to show cause, dated January 24, 1961, is vacated. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.